Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventor: Menachem Shoham				:
Application No. 16/260,990				:		Decision on Petition under
Filing Date: January 29, 2019				:		37 C.F.R. § 1.78(c)		
Attorney Docket No. CWR-019497 US CON-2	:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed September 25, 2020.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This is a continuation of Application No. 14/445,713;
	(2)	Application No. 14/445,713 is a continuation of Application No. 13/043,049; 
(3)	Application No. 13/043,049 claims the benefit of Application No. 61/311,575; and
(4)	This application is a continuation of Application No. 13/043,049.
	
The application was filed with an application data sheet (“ADS”) including benefit claims (1), (3), and (4) on January 29, 2019.

Benefit claim (3) was not entered because it was listed prior to benefit claims (1) and (4) in the ADS.

The Office improperly failed to enter benefit claim (1).  The Office has entered benefit claim (1), and a corrected filing receipt including benefit claim (1) is attached.

The Office did not enter benefit claim (4).  The filing date for this application is after the date that Application No. 13/043,049 issued as a patent.  Therefore, the corrected filing receipt does not include benefit claim (4).

The petition and a corrected ADS were filed on September 25, 2020. 
The corrected ADS seeks to add benefit claims (1)-(3).  As previously stated, benefit claim (1) has been entered.

Benefit claim (2) is a benefit claim under 35 U.S.C. § 120.  A petition requesting acceptance of benefit claim (2) has not been filed.  Specifically, the petition under 37 C.F.R. § 1.78(c) filed September 25, 2020, only requests acceptance of the benefit claim under 35 U.S.C. § 119(e).
Therefore, benefit claim (2) has not been entered.

With respect to the addition of benefit claim (3), a petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.1  

The petition includes the required petition fee and statement of delay.

The petition fails to include the required reference because benefit claim (3) is improper.  Specifically, the benefit claim is improper because, due to the absence of benefit claim (2), this application does not directly or indirectly claim priority to Application No. 13/043,049.

In view of the prior discussion, the petition is dismissed.

A renewed petition may be filed.  The renewed petition must request acceptance of benefit    claim (2) and benefit claim (3).  The renewed petition must state, “the entire delay between       the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.”  The renewed petition does not need to include a new petition fee.  The Office suggests the renewed petition be titled, “Renewed Petition under 37 C.F.R. § 1.78(c) and           37 C.F.R. § 1.78(e).”

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt



    
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.